Lewis, J.
1. The meaning of the phrase, “give bond and security to the ordinary for such further costs as may accrue by reason of such appeal,” appearing in Civil Code, § 4466, is that the bond .required shall be deposited by the appellant with the ordinary. It does not mean that the bond shall be made payable to that official, for the proper obligee is the appellee. Hogg v. Mobley, 8 Ga. 256.
2. It was, therefore, erroneous to dismiss an appeal from the court of ordinary on the ground that the appeal bond was made payable not to the ordinary but to the appellee. Such bond was a proper and lawful one, and needed no amendment.

Judgment reversed.


All the Justices concurring.

Appeal. Before Judge Reese. Lincoln superior court. October term, 1899.
W. D. Tutt & Son and M. P. Reese, for plaintiff in error.